DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miguel (US-20180260576), Park (US-20190238321) and further in view of Dahlgren et al. (US-20050086176).
a.	Referring to claims 1, 3, 7, 8, 10, 14, 15, 17 and 20:
	Regarding claims 1, 3, 7, 8, 10, 14, 15, 17 and 20, Miguel teaches a system for secure management of customer data, the system comprising: memory; and a processor coupled to the memory and configured to perform operations comprising: encrypting the sensitive lender data using a data key (Para 79… encrypted data based on a control key); and sending the encrypted sensitive lender data, an encrypted data key, and a decryption identifier that indicates at least one of a prefix or suffix of the encrypted data key to a server for at least one of storage, decryption or analysis (Para 79 and 84… transmitting the encrypted data, encrypted data key and attribute based decryption control key).  
	Miguel teaches the encryption and decryption of data as recited in the claims but fails to explicitly teach the received data as lender data. However, protecting lender data by encrypting and decrypting the data is not new in the art and was described by Dahlgren in Para 29-31 (protection for lender data accessed through a portal). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Miguel’s teaching by using Miguel’s encryption/decryption system to protect lender data for the purpose of securing the data against unauthorized and malicious access.
	Miguel teaches an attribute-based decryption key but fails to explicitly recite a decryption identifier that indicates a prefix or suffix of the encryption key. However, a decryption identifier corresponding to an encryption key is well known in the art and disclosed by Park et al in Para 48 (decryption identifier corresponding to the encryption key). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Miguel’s decryption identifier to correspond to the encryption key for the purpose of securing the system by decrypting the content using a key that corresponds to the encryption key.
a.	Referring to claims 2, 9 and 16:
	Regarding claims 2, 9 and 16, the combination of Miguel, Park and Dahlgren teaches the system of claim 1, wherein the operations further comprise: receiving, from the user, assets comprising at least one of images or documents; and sending the assets to the server (See Miguel, Para 42-44…. transmission of lender document image).  
a.	Referring to claims 4, 11 and 18:
	Regarding claims 4, 11 and 18, the combination of Miguel, Park and Dahlgren teaches the system of claim 1, wherein operations further comprise: sending an asymmetric encryption key and a data query to the server (Para 80… transmitting key pair, data access);Atty. Dkt. No. 4375.0050002 Capital One Ref: IDF5522- 25 – receiving, from the server encrypted operational data corresponding to the data query, wherein the encrypted operational data is encrypted using the asymmetric encryption key (See Miguel, Para 80…. encrypted data using the keypair); decrypting the encrypted operational data using an asymmetric decryption key corresponding to the asymmetric encryption key (See Miguel, Para 80…. decryption of encrypted data using the asymmetric key); and displaying the decrypted operational data (See Miguel, Para 80…. decryption of encrypted data).  
a.	Referring to claims 5 and 12:
	Regarding claims 5 and 12, the combination of Miguel, Park and Dahlgren teaches the system of claim 4, wherein the asymmetric encryption key is a public key (See Miguel, Para 80… asymmetric key) and the asymmetric decryption key is a private key (See Miguel, Para 80… asymmetric key).  
a.	Referring to claims 6, 13 and 19:
	Regarding claims 6, 13 and 19, the combination of Miguel, Park and Dahlgren teaches the system of claim 4, wherein the operations further comprise: generating the asymmetric encryption key and the asymmetric decryption key using public key infrastructure; or generating the asymmetric encryption key and the asymmetric decryption key using an encryption service; or importing the asymmetric encryption key and the asymmetric decryption key from local storage (See Miguel, Para 80…. public key based asymmetric encryption and decryption key).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497